Citation Nr: 1138807	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-13 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for right ankle strain.

2.  Entitlement to an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for left ankle strain.

3.  Entitlement to an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for right knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May to October 1998 and from August 2003 to February 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in April 2008, he subsequently withdrew this request in June 2008.  See 38 C.F.R. § 20.704 (2011).

In July 2008, the RO assigned higher initial 10 percent ratings effective June 12, 2008, to the Veteran's service-connected right ankle strain, left ankle strain, and right knee strain.  Because the initial ratings assigned to these service-connected disabilities are not the maximum ratings available, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The competent evidence shows that, prior to June 12, 2008, the Veteran's service-connected bilateral ankle strain was manifested by complaints of bilateral ankle pain, a full range of motion in both ankles, and normal bilateral ankle x-rays.

2.  The competent evidence shows that, on VA examination on June 12, 2008, the Veteran's service-connected bilateral ankle strain was manifested by painful moderate limitation of motion in both ankles.

3.  The competent evidence shows that, prior to June 12, 2008, the Veteran's service-connected right knee strain was manifested by complaints of pain, a full range of motion, and normal x-rays.

4.  The competent evidence shows that, on VA examination on June 12, 2008, the Veteran's service-connected right knee strain was manifested by complaints of painful motion and slightly limited knee flexion.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for right ankle strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2011).

2.  The criteria for an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for left ankle strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2011).
  
3.  The criteria for an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for right knee strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran's higher initial rating claims for bilateral ankle strain and for right knee strain are "downstream" elements of the RO's grant of service connection for these disabilities in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In January 2007, just prior to his discharge from active service in February 2007, VA notified the Veteran of the information and evidence needed to substantiate and complete these claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  The Veteran signed a statement indicating that he had been advised of the VCAA's requirements in January 2007.

With respect to the timing of the notice, the Board points out that the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided VCAA notice in January 2007, just prior to his discharge from active service in February 2007, through the Benefits Delivery at Discharge (BDD) program.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the notices provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issues of service connection for bilateral ankle strain and for right knee strain, and because the Veteran was fully informed of the evidence needed to substantiate his claims, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the RO and the Board although he withdrew his Board hearing request in June 2008.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

The Veteran reported on his April 2008 substantive appeal (VA Form 9) that he would be submitting a bone scan and an magnetic resonance imaging (MRI) scan in support of his claims.  A review of the claims file show that he never provided this information nor identified whether these scans were taken by a private provider or at a VA medical facility.  The Veteran's service representative contended in a September 2011 brief submitted directly to the Board that the Board should consider remanding these claims so that the Veteran could be contacted and requested to provide the bone and MRI scans identified on his April 2008 substantive appeal.  The Board observes, however, that the RO sent the Veteran a letter in December 2008 requesting that he provide copies of the bone and MRI scans referenced on his April 2008 substantive appeal and/or identify the VA or private providers who conducted this testing.  There is no record of a response from the Veteran to this letter.  Given the foregoing, the Board finds that a remand to attempt to obtain the bone and MRI scans identified by the Veteran in April 2008 would be duplicative of the RO's previous efforts to obtain this information and would burden VA without benefitting the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant are to be avoided).  Thus, a remand is not required in this case.

The Veteran contended in statements on his April 2008 substantive appeal (VA Form 9) that his April 2007 VA examination had been inadequate.  In advancing an argument concerning the adequacy of the April 2007 VA examination, the Veteran appears to be raising a general challenge to the professional competence of the VA examiner who conducted this examination.  Both the Court and the Federal Circuit have held, however, that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009) and Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (citing Hilkert v. West, 12 Vet. App. 145, 151 (1999)).  The Court held in Cox that "the Board is entitled to assume the competence of a VA examiner."  Id. at 569 (citations omitted).  Absent evidence or argument which called in to question a VA examiner's professional competence, the Court concluded in Cox that it is not error for the Board to presume that a VA examiner is competent. Id.  See also Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).

The Federal Circuit in Rizzo expressly adopted the Cox standard regarding the presumption of competence of VA examiners absent specific argument or evidence concerning professional competence advanced by an appellant.  See Rizzo, 580 F.3d at 1290-91.  In adopting the presumption of competence of VA examiners announced by the Court in Cox, the Federal Circuit specifically held in Rizzo that:

Absent some challenge to the expertise of a VA expert, this court perceives no statutory or other requirement that VA must present affirmative evidence of a physician's qualifications in every case a precondition for the Board's reliance upon that physician's opinion. Indeed, where as here, the Veteran does not challenge a VA medical expert's competence or qualifications before the Board, this court holds that VA need not affirmatively establish that expert's competency.

Id.  Neither the Veteran nor his service representative has raised a specific challenge to the professional medical competence or qualifications of the VA examiner who conducted the April 2007 VA examination.

Recent Federal Circuit precedent also suggests that VA may rely upon the April 2007 VA examination in adjudicating the Veteran's claims.  In Bastien, an appellant challenged the qualifications of a VA physician to provide a medical expert opinion on the grounds that this physician lacked objectivity and/or independence because he was a VA employee.  See Bastien, 599 F.3d at 1306-7.  Citing Rizzo, the Federal Circuit in Bastien rejected the appellant's challenge to the qualifications of a VA physician and held instead that the law and regulations provide that VA "is explicitly and implicitly authorized to use its own employees as experts."  See Bastien, 599 F.3d at 1307 (citing 38 U.S.C. §§ 5103A(d), 7109(a); 38 C.F.R. § 20.901).  The Federal Circuit also held in Bastien that an appellant challenging the expertise of a VA physician must "set forth the specific reasons...that the expert is not qualified to give an opinion."  Id.  That has not happened in this case.  Neither the Veteran nor his service representative has identified or submitted any evidence or argument that the VA examiner who examined the Veteran in April 2007 was not competent or lacked the professional medical training necessary to provide a competent opinion concerning the current nature and severity of the Veteran's service-connected bilateral ankle strain and right knee strain.  There is no requirement, as the Court held in Cox and as the Federal Circuit held in Rizzo, that VA establish the competence of the April 2007 VA examiner (or any other VA examiner) prior to relying on the April 2007 VA examination in adjudicating the Veteran's claims.  The Federal Circuit noted in Rizzo that there was "no law or precedent suggesting that the Board must have first established [a VA examiner's] qualifications on the record before assigning his opinion probative value."  See Rizzo, 580 F.3d at 1291-92.

There has been no showing or even an allegation that the VA examiner who conducted the April 2007 VA examination was not competent.  The Board also finds that the April 2007 VA examination is adequate for evaluation purposes because it addressed fully all of the Veteran's contentions regarding his service-connected bilateral ankle strain and right knee strain.  See 38 C.F.R. § 4.2 (2011).  The Board further finds that a remand to obtain another opinion or examination would serve no purpose but to delay further the adjudication of the Veteran's claims with no benefit flowing to him, especially in light of the RO's decision to schedule the Veteran for additional VA examination in June 2008 by a different VA examiner than the one who conducted the April 2007 examination.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran).

The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected bilateral ankle strain and right knee strain.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

The Veteran contends that his service-connected right ankle strain, left ankle strain, and right knee strain are all more disabling than currently evaluated.  The Veteran has contended that he experiences worsening bilateral ankle and right knee swelling and pain.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where, as in this case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected bilateral ankle strain currently is evaluated as zero percent disabling in each ankle effective February 8, 2007, and as 10 percent disabling in each ankle effective June 12, 2008, under 38 C.F.R. § 4.71a, DC 5271 (limited ankle motion).  See 38 C.F.R. § 4.71a, DC 5271 (2011).  The Veteran's service-connected right knee strain currently is evaluated as zero percent disabling effective February 8, 2007, and as 10 percent disabling effective June 12, 2008, under 38 C.F.R. § 4.71a, DC 5260 (limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5260 (2011).

Under DC 5271, a 10 percent rating is assigned for moderate limited ankle motion.  A maximum 20 percent rating is assigned for marked limited ankle motion.  See 38 C.F.R. § 4.71a, DC 5271 (2011).

Under DC 5260, a zero percent rating is assigned for flexion limited to 60 degrees.  A 10 percent rating is assigned for flexion limited to 45 degrees.  A 20 percent rating is assigned for flexion limited to 30 degrees.  A maximum 30 percent rating is assigned for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2011).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2011).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee and ankle are considered major joints.  38 C.F.R. § 4.45 (2011).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to adequately compensate for functional loss, which comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The evaluation, however, of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2011).  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

The Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to initial compensable ratings prior to June 12, 2008, and to initial ratings greater than 10 percent thereafter for right ankle strain or for left ankle strain.  The competent evidence shows that, prior to June 12, 2008, the Veteran's ankles were not compensably disabling.  His service treatment records show that his bilateral ankles were normal clinically at his enlistment physical examination in April 2003.  He denied any relevant pre-service history.  The Veteran was treated on numerous occasions during active service for bilateral ankle problems following a fall off of a truck in 2003 while carrying his full gear.  A Medical Evaluation Board (MEB) concluded in November 2006 that the Veteran's chronic stress reaction in the bilateral ankles had been incurred in service in 2003 and did not exist prior to service.  The MEB concluded that the Veteran did not meet the U.S. Army's retention standards due to his chronic stress reaction in the bilateral ankles.  It was noted that, although the Veteran's chronic stress reaction in the bilateral ankles had resolved on x-rays, he continued to experience persistent bilateral ankle symptoms which prevented running, vigorous walking, or repeated squatting or climbing while wearing his combat boots.  A Physical Evaluation Board (PEB) subsequently concluded in December 2006 that the Veteran should be discharged from active service due to, among other things, chronic bilateral ankle pain which was rated as "slight/frequent."  The PEB also concluded that the Veteran's chronic ankle pain had been incurred in the line of duty in 2003, did not exist prior to service, and was not due to willful misconduct.  The PEB recommended that the U.S. Army award the Veteran a 10 percent rating for this disability.  These records also show that the Veteran worked as a combat medic during active service although he never participated in combat and also worked as a health care assistant at a troop medical clinic.

The Veteran's post-service VA treatment records also support a finding of no compensable disability in either of his ankles prior to June 12, 2008.  For example, on VA examination in April 2007, the Veteran's complaints included bilateral ankle pain since service.  An in-service bone scan showing stress reaction of the ankles was noted.  He reported falling off of a truck during basic training but not reporting this injury.  He rated his ankle pain as 2/10 on a pain scale (with 1/10 being no pain and 10/10 being the worst pain) with weakness, stiffness, and swelling which was exacerbated to 6/10 on a pain scale about 6 times a day usually with prolonged walking or standing.  Each exacerbation of ankle pain lasted 20 minutes and eased with massage.  He was able to function when his ankle pain was present.  He used no assistive devices or braces.  His activities of daily living were not affected.  Physical examination showed normal posture and gait.  Physical examination of the ankles showed dorsiflexion to 20 degrees, plantar flexion to 45 degrees, and no change on repetitive range of motion testing with no additional limitation of motion.  There was no ankle pain or weakness.  The Veteran was able to stand on his toes and heels and squat without pain or difficulty.  X-rays of the ankles were negative.  The diagnoses included chronic ankle strain.

In statements on his April 2008 substantive appeal (VA Form 9), the Veteran contended that his ankles swelled but "show no irritation."

The Board acknowledges the Veteran's assertions that his service-connected bilateral ankle strain was compensably disabling in each ankle prior to June 12, 2008.  The competent evidence does not support his assertions, however.  It shows instead that, prior to June 12, 2008, the Veteran's service-connected bilateral ankle strain was manifested by complaints of pain, a full range of motion in each ankle, and normal (or negative) bilateral ankle x-rays (as seen on VA examination in April 2007).  The Veteran's service treatment records confirm that he was treated for bilateral ankle strain on numerous occasions during active service and stress reaction was noted in each of his ankles.  The competent evidence does not show, however, that either of the Veteran's ankles has at least moderate limitation of motion (i.e., a 10 percent rating under DC 5271) such that an initial compensable rating is warranted prior to June 12, 2008, for either his service-connected right or left ankle strain.  See 38 C.F.R. § 4.71a, DC 5271 (2011).  The Board recognizes that the Veteran worked as a health care assistant and combat medic during active service.  The Board finds that the probative value of any of the Veteran's in-service experiences and training as a health care assistant and combat medic is outweighed by the competent evidence of record showing no compensable disability in either of his ankles prior to June 12, 2008.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial compensable rating prior to June 12, 2008, for either his service-connected right or left ankle strain.  The Board again observes that, although the Veteran asserted on his April 2008 VA Form 9 that he was going to submit bone and MRI scans in support of his higher initial rating claims, and although the RO asked him to identify the providers who took these scans and/or submit this information directly to VA, he has not provided this information.  Accordingly, the Board finds that the criteria for initial compensable ratings prior to June 12, 2008, for right ankle strain and/or left ankle strain have not been met.  Id.

The Veteran also is not entitled to initial ratings greater than 10 percent effective June 12, 2008, for either his service-connected right ankle strain or left ankle strain.  The Board again acknowledges the Veteran's assertions that his service-connected bilateral ankle strain is more disabling than currently evaluated in each of his ankles.  The competent evidence again does not support his assertions.  It shows instead that, on VA examination on June 12, 2008, the Veteran's complaints included continuing bilateral ankle pain which developed in service "due to the excessive running and lifting."  He reported being told that an in-service bone scan had shown stress fractures in the ankles.  He also reported that he experienced more bilateral ankle pain since his most recent VA examination in April 2007.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  This examiner noted that a bone scan taken in August 2004 during service showed "stress reaction" in the ankles.  The Veteran rated his right ankle pain as 7/10 on a pain scale and his left ankle pain as 6/10 on a pain scale.  He denied any bilateral ankle weakness, redness, heat, right ankle locking, or bilateral ankle fatigability or lack of endurance.  He reported bilateral ankle stiffness and swelling, left ankle locking.  He experienced flare-ups of bilateral ankle pain after walking or standing for 30 minutes which occurred 2-3 times a week and lasted a half a day at a time.  He also reported that his activities "are slowed down during the flare-ups."  No episodes of dislocation or recurrent subluxation, inflammatory arthritis, or constitutional symptoms were present.  He worked 32 hours a week for Wal-Mart in a job which involved prolonged standing and walking and aggravated his bilateral ankle pain.  He stopped going for a walk or playing basketball due to his bilateral ankle pain.  He reported further that he was a Certified Nurse Assistant.

Physical examination of the ankles on June 12, 2008, showed no effusion, edema, instability, or weakness, tenderness to palpation behind the right lateral malleolus, tenderness to palpation over the left lateral malleolus, tenderness to palpation over the anterior aspect of both ankle joints, no bilateral Achilles tendon tenderness, no redness, heat, or abnormal movement, guarding in all movements, "and he is moving very slowly."  The Veteran had a normal gait but could not stand or walk for more than 30 minutes.  No callosities, unusual shoe wear pattern, or skin breakdown was noted.  There was no ankylosis or inflammatory arthritis present.  Range of motion testing showed right ankle dorsiflexion to 10 degrees, right ankle plantar flexion to 30 degrees, left ankle dorsiflexion to 15 degrees, and left ankle plantar flexion to 30 degrees.  Range of motion testing was painful "from beginning to the end."  It was noted that x-rays of the ankles taken in April 2007 were negative and the Veteran refused to have new x-rays taken as part of the current VA examination.  The VA examiner noted that right ankle dorsiflexion was limited by 10 degrees and right ankle plantar flexion was limited by 15 degrees due to pain.  This examiner also noted that left ankle dorsiflexion was limited by 5 degrees and left ankle plantar flexion was limited by 15 degrees due to pain.  The diagnoses included right and left ankle strain, stress reaction with residuals.

The Veteran's June 12, 2008, VA examination suggests that his service-connected right ankle strain and left ankle strain currently are manifested by moderate limited motion in each ankle.  Both ankles had painful limited motion on dorsiflexion and plantar flexion.  No ankylosis or arthritis was present in either ankle, however.  The competent evidence also does not show that either of the Veteran's ankles has marked limitation of motion (i.e., a 20 percent rating under DC 5271) such that an initial rating greater than 10 percent is warranted effective June 12, 2008, for either his service-connected right or left ankle strain.  See 38 C.F.R. § 4.71a, DC 5271 (2011).  The Board recognizes that the Veteran reported that he was a Certified Nurse Assistant at the June 12, 2008, VA examination.  The Board finds that the probative value of any of the Veteran's experiences and training as a Certified Nurse Assistant is outweighed by the competent evidence of record showing only moderate limited motion in each of his ankles effective June 12, 2008.  The Veteran also has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 10 percent effective June 12, 2008, for either his service-connected right or left ankle strain.  The Board again observes that, although the Veteran asserted on his April 2008 VA Form 9 that he was going to submit bone and MRI scans in support his higher initial rating claims, and although the RO asked him to identify the providers who took these scans and/or submit this information directly to VA, he has not provided this information.  Accordingly, the Board finds that the criteria for initial ratings greater than 10 percent effective June 12, 2008, for right ankle strain and/or left ankle strain have not been met.  Id.

The Board finally finds that the preponderance of the evidence is against the Veteran's claim for an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for right knee strain.  The competent evidence shows that, prior to June 12, 2008, the Veteran's right knee was not compensably disabling.  His service treatment records show that his right knee was normal clinically at his enlistment physical examination in April 2003.  He denied any relevant pre-service history.  The Veteran was treated on numerous occasions during active service for bilateral knee problems following a fall off of a truck in 2003 while carrying his full gear.  A November 2006 MEB concluded that the Veteran's chronic bilateral knee pain had been incurred in service in 2003 and did not exist prior to service.  The MEB concluded that the Veteran did not meet the U.S. Army's retention standards due to his chronic bilateral knee pain.  It was noted that, although the Veteran's chronic bilateral knee pain had resolved on x-rays, he continued to experience persistent bilateral knee symptoms which prevented running, vigorous walking greater than 2 miles, repeated squatting or climbing, or carrying a combat load or medical aid bag.  A December 2006 PEB determined that the Veteran should be discharged from active service due to, among other things, chronic bilateral knee pain which was rated as "slight/frequent."  The PEB also concluded that the Veteran's chronic bilateral knee pain had been incurred in the line of duty in 2003, did not exist prior to service, and was not due to willful misconduct.  The PEB recommended that the U.S. Army award the Veteran a 10 percent rating for this disability.  

The Veteran's post-service VA treatment records also support a finding of no compensable disability in his right knee prior to June 12, 2008.  For example, on VA examination in April 2007, the Veteran's complaints included right knee pain since 2004.  He reported falling from a truck in 2003 although he had not reported this fall when it had occurred during service.  A bone scan had shown stress reaction.  He rated his right knee pain as 3/10 on a pain scale with weakness, swelling, and instability with flare-ups of this pain to 7/10 about 4 times a day with prolonged walking or standing and lasting "about 10 minutes."  He was able to function during flare-ups of right knee pain.  Physical examination of the right knee showed full flexion to 140 degrees and full extension to 0 degrees.  There was no instability and no change in range of motion testing on repetition with no additional limitation of motion.  There also was no weakness or tenderness noted.  X-rays of the right knee were negative.  The diagnoses included chronic knee strain.

The Board acknowledges the Veteran's assertions that his service-connected right knee strain was compensably disabling prior to June 12, 2008.  The competent evidence does not support his assertions, however.  It shows instead that, prior to June 12, 2008, the Veteran's service-connected right knee strain was manifested by complaints of pain, a full range of motion, and normal (or negative) x-rays (as seen on VA examination in April 2007).  The Veteran's service treatment records confirm that he was treated for bilateral knee problems on numerous occasions during active service and stress reaction was noted in each of his knees.  The competent evidence does not show, however, that the Veteran's right knee has flexion limited to 45 degrees or less (i.e., at least a 10 percent rating under DC 5260) such that an initial compensable rating is warranted prior to June 12, 2008, for his service-connected right knee strain.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  The Board recognizes that the Veteran worked as a health care assistant and combat medic during active service.  The Board finds that the probative value of any of the Veteran's in-service experiences and training as a health care assistant and combat medic is outweighed by the competent evidence of record showing no compensable right knee disability prior to June 12, 2008.  Nor is there any competent evidence of limitation of right knee flexion or extension such that separate ratings are warranted prior to June 12, 2008.  See VAOPGCPREC 9-2004.  The Veteran's normal right knee x-rays and the absence of any right knee instability also do not support assigning a separate rating for limitation of motion based on x-ray evidence of arthritis or instability.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial compensable rating prior to June 12, 2008, for his service-connected right knee strain.  The Board again observes that, although the Veteran asserted on his April 2008 VA Form 9 that he was going to submit bone and MRI scans in support his higher initial rating claim, and although the RO asked him to identify the providers who took these scans and/or submit this information directly to VA, he has not provided this information.  Accordingly, the Board finds that the criteria for an initial compensable rating prior to June 12, 2008, for right knee strain have not been met.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  

The Veteran also is not entitled to an initial rating greater than 10 percent effective June 12, 2008, for his service-connected right knee strain.  The Board again acknowledges the Veteran's assertions that his service-connected right knee strain is more disabling than currently evaluated.  The competent evidence again does not support his assertions.  It shows instead that, on VA examination on June 12, 2008, the Veteran's complaints included right knee pain since active service.  He reported that an in-service bone scan had shown stress fracture in the right knee.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran also reported that, since his VA examination in April 2007, his right knee pain had increased.  He rated his right knee pain as 6/10 on a pain scale.  He denied any right knee weakness, heat, redness, fatigability, or lack of endurance.  He experienced right knee stiffness, swelling, instability, and locking.  He also experienced flare-ups of right knee pain after walking or standing for 30 minutes which occurred 2-3 times a week and lasted for half a day.  His activities were "slowed down" during flare-ups of right knee pain.  He used no assistive devices.  No dislocation or recurrent subluxation, inflammatory arthritis, or constitutional symptoms were present.  He was employed for 32 hours a week at Wal-Mart in a job which involved prolonged walking and standing.  This activity aggravated his right knee.  He stopped playing basketball and going for walks due to his right knee pain.  

Physical examination of the right knee on June 12, 2008, showed no edema, effusion, instability, weakness, redness, heat, or abnormal movement.  There was tenderness to palpation over the medial and lateral knee joint lines and guarding of movement.  The Veteran had a normal gait.  He could not stand or walk for more than 30 minutes.  No callosities, unusual shoe wear pattern, or skin breakdown was present.  There also was no ankylosis present.  Range of motion testing of the right knee showed flexion to 130 degrees and full extension to 0 degrees.  Range of motion testing of the right knee was painful "from beginning to the end."  X-rays of the right knee taken in April 2007 had been negative and the Veteran refused to have new x-rays taken of the right knee as part of the current VA examination.  The VA examiner stated that right knee flexion was limited by 10 degrees due to pain.  The diagnoses included right knee strain, stress reaction with residuals.  

The Veteran's June 12, 2008, VA examination suggests that his service-connected right knee strain currently is manifested by slightly limited and painful right knee flexion.  No ankylosis or arthritis was present in the right knee, however.  The competent evidence also does not show that the Veteran's right knee flexion is limited to 30 degrees or less (i.e., a 20 percent rating under DC 5260) such that an initial rating greater than 10 percent is warranted effective June 12, 2008, for his service-connected right knee strain.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  The Board recognizes that the Veteran reported that he was a Certified Nurse Assistant at the June 12, 2008, VA examination.  The Board finds that the probative value of any of the Veteran's experiences and training as a Certified Nurse Assistant is outweighed by the competent evidence of record showing only slightly limited right knee flexion effective June 12, 2008.  Although a higher initial 10 percent rating was assigned effective June 12, 2008, for the Veteran's service-connected right knee strain based on slightly limited right knee flexion, there is no competent evidence of limitation of right knee extension such that a separate rating is warranted effective June 12, 2008.  See VAOPGCPREC 9-2004.  As noted, the Veteran refused to allow new right knee x-rays to be taken so there is no support for assigning a separate rating effective June 12, 2008, based on x-ray evidence of arthritis.  The absence of any right knee instability also does not support assigning a separate rating effective June 12, 2008, for limitation of motion based on instability.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The Veteran further has not identified or submitted any competent evidence, to include a medical nexus, which demonstrates his entitlement to an initial rating greater than 10 percent effective June 12, 2008, for his service-connected right knee strain.  The Board again observes that, although the Veteran asserted on his April 2008 VA Form 9 that he was going to submit bone and MRI scans in support his higher initial rating claim, and although the RO asked him to identify the providers who took these scans and/or submit this information directly to VA, he has not provided this information.  Accordingly, the Board finds that the criteria for an initial rating greater than 10 percent effective June 12, 2008, for right knee strain have not been met.  See 38 C.F.R. § 4.71a, DC 5260 (2011).  

The Board finally finds that consideration of additional staged ratings is not warranted because the Veteran's right ankle strain, left ankle strain, and right knee strain have been essentially the same throughout the two time periods currently on appeal (i.e., before and after June 12, 2008).  The RO also assigned staged ratings of 10 percent effective June 12, 2008, for the Veteran's service-connected right ankle strain, left ankle strain, and right knee strain (as noted in the Introduction).  The competent evidence does not support the assignment of additional staged ratings.  See Fenderson, 12 Vet. App. at 119.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected bilateral ankle strain and/or right knee strain.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the schedular evaluations assigned for the Veteran's service-connected bilateral ankle strain and/or for his service-connected right knee strain are not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of these service-connected disabilities.  This is especially true because the 10 percent ratings currently assigned for the Veteran's bilateral ankle strain (in each ankle) and for his right knee strain effective June 12, 2008, contemplate mild to moderate disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  The Veteran reported at his VA examination in June 2008 that he worked 32 hours a week at Wal-Mart and was considering going back to school.  He did not indicate, and the competent evidence does not show, that he was hospitalized for his service-connected bilateral ankle strain or right knee strain at any time during the pendency of this appeal.  In light of the above, the Board finds that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

Entitlement to an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for right ankle strain is denied.

Entitlement to an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for left ankle strain is denied.

Entitlement to an initial compensable rating prior to June 12, 2008, and to an initial rating greater than 10 percent thereafter for right knee strain is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


